Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claims 1-20 are currently pending with claims 6-12 being withdrawn as being directed to a non-elected invention.  Claims 1-5 and 13-20 are under consideration. 
The rejection over Bries is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims setting forth debonding characteristics of an adhesive article and not setting forth structural limitations and/or chemistry of a releasable layer and a 
The examiner directs Applicant’s attention to figures 1 and 2 of Bries: 

    PNG
    media_image1.png
    193
    437
    media_image1.png
    Greyscale

An adhesive tape shown in figure 1 a compliant layer 14 and a structure 11/12 adhered to the compliant layer.  The structure 11/12 is equated to the claimed releasable layer.   
As the adhesive article is stretch released, the adhesive tape debonds from both hook and wall.  


    PNG
    media_image2.png
    241
    492
    media_image2.png
    Greyscale

As shown in figure 2, the compliant layer comprises a structure 29/24/26: a film layer 24 disposed between two adhesive layers 29 and 26.  The releasable layer 
The adhesive tapes shown in figures 1 and 2 are structurally and chemically the same as the claimed adhesive tape.  However, none of the adhesive tapes exhibit the releasable layer debonding from the wall and the compliant layer when the adhesive tape is stretch released at an angle of less than 35 degrees. 
The claim is indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, "Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over over US 6,403,206 to Bries et al. (Bries).
Bries discloses an adhesive article comprising a coextruded foam/film 41 and a foam layer 44 attached to the foam/film 41 by an adhesive layer 46 wherein the coextruded foam/film comprises a foam layer 42 and a film layer 43 (figure 4).  The foam layer 42 is adhered to a hardgood 16 by an adhesive layer 49.  The foam layer 44 is attached to a wall 18 by an adhesive layer 48.  Stretching of the foam layer 44 at an angle of less than 35 degrees causes debonding of adhesive layer 48 from wall 18 and adhesive layer 46 from foam/film 41 (column 4, lines 20-30; and column 6, lines 30-35).  This is a clear indication that the hardgood remains attached to the foam/film when the adhesive article is stretch released at an angle of less than 35 degrees. 

    PNG
    media_image3.png
    233
    489
    media_image3.png
    Greyscale

The structure 46/44/48 comprising a foam layer 44 disposed between two adhesive layers 46 and 48 reads on the claimed releasable layer.  
The structure 49/41 comprising the adhesive layer 49 and the foam/film 41 is equated to the claimed compliant layer.  The adhesive layer 49 has a thickness in the range from 0.6 to 40 mils (column 5, lines 50-55).  The foam/film layer has a 
Bries does not explicitly disclose the laminate or the compliant layer having a thickness in the range from 10 to 30 mils.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the compliant layer having a thickness in the range instantly claimed motivated by the desire to provide sufficient integrity to be processable and handle.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
 As to claim 3, the releasable layer or the structure 46/44/48 comprises a stretch releasable foam layer having a thickness of from 5 to 1000 mils (column 2, lines 15-20). 

However, it appears that the adhesive article of Bries meets all structural limitations and chemistry required by the claims.  
The adhesive article comprises a coextruded foam/film 41 and a foam layer 44 attached to the foam/film 41 by an adhesive layer 46 wherein the coextruded foam/film comprises a foam layer 42 and a film layer 43 (figure 4).  The foam layer 42 is adhered to a hardgood 16 by an adhesive layer 49.  The foam layer 44 is attached to a wall 18 by an adhesive layer 48.  Stretching of the foam layer 44 at an angle of less than 35 degrees causes debonding of adhesive layer 48 from wall 18 and adhesive layer 46 from foam/film 41 (column 4, lines 20-30; and column 6, lines 30-35).  This is a clear indication that the hardgood remains attached to the foam/film when the adhesive article is stretch released at an angle of less than 35 degrees. 
The structure 46/44/48 comprising a foam layer 44 disposed between two adhesive layers 46 and 48 reads on the claimed releasable layer.  
The structure 49/41 comprising the adhesive layer 49 and the foam/film 41 is equated to the claimed compliant layer.  The adhesive layer 49 has a thickness in the range from 0.6 to 40 mils (column 5, lines 50-55).  The foam/film layer has a 
The PSA layer having 758% extension at debond indicates that the releasable layer has an elongation at break of greater than 50% (table 1).   The PSA layer comprises natural rubber, polyospprene, polybutadiene, polyurethane, styrene-isoprene-styrene, styrene-butadiene-styrene, styrene-ethylene/butylene-styrene, or acrylic block copolymer (column 5, lines 40-50).  The adhesive article removes from the wall damage-free (table 1).  The stretch releasable layer does not rupture prior to being stretched and removed from the wall at an angle of 35 degrees or less (column 4, lines 20-25, and column 6, lines 25-35).  The adhesive article releases from the wall when the article is peeled at an angle of about 35 degrees or greater from the wall surface (column 6, lines 45-55).  
The examiner takes the position that increasing the area of adhesive contact to the wall by at least 10% and a shear strength of greater than 10,000 mins would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
As to claim 15, the PSA layer having 758% extension at debond indicates that the releasable layer has an elongation at break of greater than 50% (table 1).  

As to claim 17, the adhesive article removes from the wall damage-free (table 1).  
As to claim 19, the stretch releasable layer does not rupture prior to being stretched and removed from the wall at an angle of 35 degrees or less (column 4, lines 20-25, and column 6, lines 25-35).  
As to claim 20, the adhesive article releases from the wall when the article is peeled at an angle of about 35 degrees or greater from the wall surface (column 6, lines 45-55).   

Applicant alleges that Bries does not disclose the claimed adhesive article having at least two structural limitations: 
A compliant layer selected from the group consisting of one or more adhesive layers, one or more polymeric films and combinations thereof, 
A hardgood is adjacent a first major surface of the compliant layer. 
The examiner respectfully disagrees. 
The claim does not differentiate a polymeric film from a foam layer.  The claim does not recite that the adhesive article is devoid of a foam layer.  As the foam layer is made of a polymer, the foam layer is equated to a polymeric film as well.  As shown in figure 4, the structure 49/41 as a combination of the adhesive layer 49 and .  

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over over US 2009/0205784 to Sudo et al. (Sudo).
Sudo discloses an adhesive article comprising a base plate 10, a wall paper 60 and a stretch-releasable double-sided adhesive tape disposed between the base plate and the wall paper as shown in figure 4A. 

    PNG
    media_image4.png
    511
    294
    media_image4.png
    Greyscale


The highly stretchable polymer film has a rate of extension of from 50% to 1200% (paragraph 53).  The double-sided adhesive tape has a pull-tab 24 for pulling the adhesive tape (paragraph 34 and figure 4A).  The base material further includes an auxiliary adhesive on both sides thereof for preventing the occurrence of adhesive residue on, and damage to a wallpaper (paragraph 67).  
The PSA layer 23 attached to the wall paper reads on the claimed releasable layer. 
The base material 21 of the double-sided adhesive tape reads on the claimed compliant layer. 
The base plate corresponds to the claimed hardgood. 
When the adhesive tape is stretch released at an angle of less than 35 degrees while holding down the base plate, the adhesive tape is released without destruction, damage to the wall paper being suppressed and the base plate prevented from flying off and shattering (paragraphs 48 and 51).  This is a clear indication that the base plate remains attached to the base layer of the adhesive tape when the adhesive tape is stretch released at an angle of less than 35 degrees.  

Sudo does not explicitly disclose the base material having a thickness of 10 to 30 mils. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness of the base material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the base material of the double-sided adhesive tape having a thickness in the range instantly claimed motivated by the desire to reduce the cost of the material while providing an ease of handling of the adhesive tape.  
This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

However, it appears that the adhesive article of Sudo meets all structural limitations and chemistry required by the claim.  
The adhesive article comprises a base plate 10, a wall paper 60 and a stretch-releasable double-sided adhesive tape disposed between the base plate and the wall paper as shown in figure 4A. 
The double-sided adhesive tape comprises a base material 21 of a single layer or multilayer of a highly stretchable polymer film, and PSA layers 22, 23 provided on each side of the base material (paragraphs 33).  The base material has a thickness of from 10 µm to 10 mm to reduce the cost of the material while providing an ease of handling of the adhesive tape (paragraph 66).  
The highly stretchable polymer film has a rate of extension of from 50% to 1200% (paragraph 53).  The double-sided adhesive tape has a pull-tab 24 for pulling the adhesive tape (paragraph 34 and figure 4A).  The base material further includes an auxiliary adhesive on both sides thereof for preventing the occurrence of adhesive residue on, and damage to a wallpaper (paragraph 67).  
The PSA layer 23 attached to the wall paper reads on the claimed releasable layer. 
The base material 21 of the double-sided adhesive tape reads on the claimed compliant layer. 
The base plate corresponds to the claimed hardgood. 

Therefore, the examiner takes the position that the PSA layer 23 would inherently release from the wallpaper and the base layer 21 of the adhesive tape when the adhesive article is stretch released at an angle of less than 35 degrees as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
		
As to claim 2, alternatively, the PSA layer 22 which is attached to the base plate corresponds to the claimed compliant layer. The structure 21/23 reads on the claimed releasable layer (figure 4A).  The PSA layer comprises an acrylic polymer (paragraph 61).  The PSA layer has a thickness of from 10 to 1000 microns overlapping the claimed range. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PSA layer of the double-sided adhesive tape having a thickness 
Sudo does not explicitly disclose the structure 21/23 debonds from the wall paper and the compliant layer 22 when the adhesive article is stretch released at an angle of less than 35 degrees. 
However, it appears that the adhesive article of Sudo meets all structural limitations and chemistry required by the claim.  
The adhesive article comprises a base plate 10, a wall paper 60 and a stretch-releasable double-sided adhesive tape disposed between the base plate and the wall paper as shown in figure 4A. 
The double-sided adhesive tape comprises a base material 21 of a single layer or multilayer of a highly stretchable polymer film, and PSA layers 22, 23 provided on each side of the base material (paragraphs 33).  
The PSA layer 22 which is attached to the base plate corresponds to the claimed compliant layer while a structure 21/23 reads on the claimed releasable layer (figure 4A).  The PSA layer comprises an acrylic polymer (paragraph 61).  The PSA layer has a thickness of from 10 to 1000 microns overlapping the claimed range. 
When the adhesive tape is stretch released at an angle of less than 35 degrees while holding down the base plate, the adhesive tape is released without destruction, damage to the wall paper being suppressed and the base plate prevented from flying off and shattering (paragraphs 48 and 51).  This is a clear 
Therefore, the examiner takes the position that the PSA layer 23 would inherently release from the wallpaper and the base layer 21 of the adhesive tape when the adhesive article is stretch released at an angle of less than 35 degrees as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
As to claims 3-5, the PSA layer is in the form of a single layer and has a thickness of from 10 to 1000 microns (paragraph 61, and figure 4A). 
As to claim 13, the base material further includes an auxiliary adhesive on both sides thereof for preventing the occurrence of adhesive residue on, and damage to a wallpaper (paragraph 67).  
As to claims 14 and 18, Sudo does not explicitly disclose that the compliant layer increases the area of the adhesive contact to the surface by at least 10% according to the Percent Adhesive Surface Contact Test Method.   There is no teaching or suggestion that the adhesive article has a shear strength of greater than 10,000 minutes as measured according to ASTM D3654-82. 
However, it appears that the adhesive article of Sudo meets all structural limitations and chemistry required by the claim.  

The double-sided adhesive tape comprises a base material 21 of a single layer or multilayer of a highly stretchable polymer film, and PSA layers 22, 23 provided on each side of the base material (paragraphs 33).  The base material has a thickness of from 10 µm to 10 mm to reduce the cost of the material while providing an ease of handling of the adhesive tape (paragraph 66).  
The highly stretchable polymer film has a rate of extension of from 50% to 1200% (paragraph 53).  The double-sided adhesive tape has a pull-tab 24 for pulling the adhesive tape (paragraph 34 and figure 4A).  The base material further includes an auxiliary adhesive on both sides thereof for preventing the occurrence of adhesive residue on, and damage to a wallpaper (paragraph 67).  
The PSA layer 23 attached to the wall paper reads on the claimed releasable layer. 
The base material 21 of the double-sided adhesive tape reads on the claimed compliant layer. 
The base plate corresponds to the claimed hardgood. 
When the adhesive tape is stretch released at an angle of less than 35 degrees while holding down the base plate, the adhesive tape is released without destruction, damage to the wall paper being suppressed and the base plate prevented from flying off and shattering (paragraphs 48 and 51).  This is a clear 
Therefore, the examiner takes the position that the area of the adhesive contact to the surface being increased by at least 10% according to the Percent Adhesive Surface Contact Test Method and a shear strength of greater than 10,000 minutes as measured according to ASTM D3654-82 would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
As to claim 15, the double-sided adhesive tape comprises a base material 21 of a single layer or multilayer of a highly stretchable polymer film, and PSA layers 22, 23 provided on each side of the base material (paragraphs 33).  
The PSA layer 22 which is attached to the base plate corresponds to the claimed compliant layer while a structure 21/23 reads on the claimed releasable layer (figure 4A).   The base material of the releasable layer has an elongation at break of greater than 50% (paragraph 55). 
As to claim 16, the PSA layer comprises styrene-isoprene block copolymer (paragraph 71). 
As to claim 17, when the adhesive tape is stretch released at an angle of less than 35 degrees while holding down the base plate, the adhesive tape is released 
As to claim 19, the adhesive tape adhere firmly to the wallpaper (paragraph 24).  Hence, the PSA layer does not rupture prior to being stretched and removed from the wallpaper at an angle of 35 degrees or less.  
As to claim 20, the adhesive article releases from the wallpaper when the article is peeled at an angle of greater than 35 degrees (paragraph 50).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Hai Vo/
Primary Examiner
Art Unit 1788